Citation Nr: 1028413	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for macular pucker of the 
left eye with bilateral cataracts.

4.  Entitlement to service connection for a cervical spine 
disorder, to include as due to herbicide exposure and/or as 
secondary to a bilateral knee disorder.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to a bilateral knee disorder. 

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 
1972 and from December 1972 to May 1973.  The Veteran also had 
periods of service in the United States Air Force Reserves in 
1973 and United States Army Reserves from 1973 to 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, wherein the RO confirmed previous denials of the Veteran's 
claims for service connection for bilateral knee and foot 
disorders and discogenic disc disease of the lumbar spine.  By 
that same rating action, the RO also determined that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for macular pucker of the 
left eye with bilateral cataracts and a cervical spine disorder, 
to include as due to herbicide exposure.  The RO also denied a 
claim for TDIU.  The Veteran timely perfected an appeal to the 
Board.

The Board notes that by a January 1999 rating action, the RO 
denied service connection for bone spurs of the cervical spine 
and macular pucker left eye with bilateral cataracts on the basis 
that the claims were not well grounded.  The RO notified the 
Veteran of the decision in February 1999.  A notice of 
disagreement was not received within one year of that notice.  
Thus, the February 1999 rating action became final as of February 
2000.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  
In an August 2000 statement to the RO, the Veteran sought to 
reopen his claims for service connection for bone spurs of the 
cervical spine and macular pucker of the left eye with bilateral 
cataracts.  Section 7 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, 
provides, however, that if a claim that was denied as not well 
grounded became final between July 14, 1999, and November 9, 
2000, it may be readjudicated under the VCAA "as if the denial 
or dismissal had not been made," provided a timely request is 
filed by the claimant or on the Secretary's own motion.  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1343-44 (Fed. Cir. 2003); VAOPGCPREC 03-2001.  As such, 
in a June 2002 rating decision, the RO readjudicated the 
aforementioned claims based upon a motion for readjudication 
under the VCAA.  

Thereafter, the Veteran submitted another claim for service 
connection that was received in September 2002, within one year 
of the June 2002 denial.  The September 2002 claim was 
adjudicated in the April 2003 rating decision.  However, in 
connection with the Veteran's September 2002 claim, additional 
medical evidence relevant to his macular pucker of the left eye 
with bilateral cataracts and cervical spine was obtained.  As set 
forth in 38 C.F.R. § 3.156(b), when new and material evidence is 
received prior to the expiration of the appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  As 
evidence accompanying the Veteran's September 2002 claim 
qualifies as new and material evidence, such must be considered 
as part of his original claim.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).

Therefore, there is no final decision as to the issues of 
entitlement to service connection for a cervical spine disorder 
and macular pucker of the left eye with bilateral cataracts.  As 
such, new and material is not necessary to reopen the claims and 
they are reviewed on a de novo basis.  Consequently, these issues 
have been characterized as shown on the first page of this 
decision. 

In a May 2007 decision, the Board remanded the claims for 
additional development and the case now returns for further 
appellate review.  However, for reasons discussed below, the 
issues of entitlement to service connection for bilateral foot, 
cervical spine, and low back disorders and macular pucker of the 
left eye with bilateral cataracts and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

In December 2006, the Veteran testified before at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  A 
copy of the hearing transcript has been associated with the 
claims files. 

In a September 2008 statement, the Veteran alleged that 
the VA facilities in Big Spring, Texas, and Albuquerque, 
New Mexico, failed to properly diagnose and treat a mass 
on his left lung during the period from June 2008 to July 
2008.  Therefore, the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 based on VA 
treatment during the period from June 2008 to July 2008 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral degenerative medial joint compartment 
degenerative joint disease is etiologically related to bilateral 
knee injuries during active duty for training (ACDUTRA).


CONCLUSION OF LAW

Bilateral degenerative medial joint compartment degenerative 
joint disease was incurred in service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral 
degenerative medial joint compartment degenerative joint disease 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA and 
the implementing regulations.  

At his December 2006 Board hearing and in documents of record, 
the Veteran contends that he injured his bilateral knees while 
serving on ACDUTRA and has experienced pain and weakness since 
such time.  Therefore, he claims that service connection is 
warranted for a bilateral knee disorder.

A Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, while 
serving on ACDUTRA in February 1987, he complained of bilateral 
knee pain.  It was observed that the Veteran complained of right 
knee discomfort during field exercises and indicated that such 
was a recurring problem with both knees.  The records reflect a 
diagnosis of chrondomalacia of the bilateral knees.  It was 
further noted that, upon objective examination, there was laxity 
of both knees and degenerative changes, greater on the left than 
the right knee.  A chronic knee problem was assessed.  Individual 
Sick Slips in February 1987 reflect that the Veteran was 
restricted in his physical activity due to knee pain as a result 
of an injury, which was noted to be in the line of duty.

Post-service records reflect complaints of pain in the bilateral 
knees.  At a September 2009 VA examination, X-rays revealed mild 
degenerative changes of both knees with mild narrowing of the 
medial joint compartments.  Bilateral mild degenerative medial 
joint compartment degenerative joint disease was diagnosed.  The 
examiner indicated that he could find no documentation of any 
knee injury in service and, therefore, the Veteran's bilateral 
knee disorder was less likely as not caused by or a result of his 
military service.  The examiner stated that he based his opinion 
on the Veteran's history, physical examination, review of the 
medical literature, and review of the Veteran's service and 
outside medical records.

However, upon review of the examiner's opinion, the RO noted that 
he may not have fully reviewed all available records.  As such, 
in a February 2010 addendum opinion, the examiner indicated that 
the claims file had been reviewed again and he noted that, in his 
previous review, he had missed the entry regarding the Veteran's 
knee injury in February 1987 when he was doing field exercises.  
He noted that the Veteran stated at that time that such was an 
ongoing problem related to the marching and running while in the 
Army.  The examiner observed that it was unclear if the injury 
was to the right or left knee as both knees were noted in 
separate entries into the chart.  The Veteran was placed on light 
duty profile with no running, jumping, or prolonged standing.  
Upon a review of such records, the examiner revised his opinion 
and concluded that the Veteran's bilateral degenerative medial 
joint compartment degenerative joint disease is at least as 
likely as not caused by or a result of his military service.  The 
examiner indicated that he based his opinion on the fact that 
there was documentation of injuries to both knees during the 
Veteran's military service and such had been a recurrent problem 
throughout his military career.  

Therefore, the Board finds that, based on the September 2009 VA 
examiner's February 2010 addendum opinion, service connection is 
warranted for bilateral 

degenerative medial joint compartment degenerative joint disease.  
38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303.


ORDER

Service connection for bilateral degenerative medial joint 
compartment degenerative joint disease is granted.


REMAND

Prior to consideration of the Veteran's claims of entitlement to 
service connection for bilateral foot, cervical spine, and low 
back disorders and macular pucker of the left eye with bilateral 
cataracts and entitlement to a TDIU, the Board finds that a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide his claims 
so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that a remand is necessary in 
order to obtain outstanding records.  Specifically, in a March 
2010 statement, the Veteran indicated that he had been seen at 
the Big Spring, Texas, VA Medical Center since his VA 
examinations were conducted in September 2009.  The record 
reflects that the most recent VA treatment records contained in 
the claims file from such facility are dated through March 2007.  
Additionally, during the course of his appeal, the Veteran has 
identified treatment at the VA facilities located in Grand 
Rapids, Michigan; Battle Creek, Michigan; Lubbock, Texas; 
Albuquerque, New Mexico; and American Lake, Washington.  With 
respect to the Grand Rapids VA Outpatient Clinic, the Board notes 
that the Veteran identified treatment at such facility from 1983 
to 1996 and from August 2004 to the present, which, at the time, 
was February 2006.  Records from the first period identified, as 
well as from September 2005 to October 2005, are contained in the 
claims file.  Additionally, regarding records from the American 
Lake VA Medical Center, the Veteran identified treatment at such 
facility from June 1973 to October 1989.  Only records dated in 
September 1974 are contained in the claims file.  There do not 
appear to be records from the Battle Creek, Lubbock, or 
Albuquerque VA facilities nor requests for such records contained 
in the claims file.  Moreover, as the Veteran has sought private 
treatment for his claimed disorders over the years, he should be 
given an opportunity to identify any additional treatment 
providers.  Thereafter, all outstanding VA and private treatment 
records should be obtained and associated with the claims file 
for consideration in the Veteran's appeal.

Additionally, in May 2007, this case was remanded for further 
development, to include ascertaining the specific date that the 
Veteran underwent a C5-6 diskectomy in November 1983 at the 
Madigan Army Medical Center and whether he was on active duty or 
inactive duty for training at such time.  After determining the 
date of surgery, the AOJ was specifically directed to contact the 
unit to which the Veteran was attached,  Headquarters, 9th 
Infantry Division and Fort Lewis, Fort Lewis, Washington 98433, 
to confirm the exact dates of his inactive or active duty for 
training for the time period from November 1, 1983 to January 31, 
1984, with specific emphasis being placed on November 1983.  The 
AOJ was further advised that, if the information cannot be 
obtained, this fact should be documented.  On remand, the AOJ 
ascertained that the Veteran's surgery occurred on November 23, 
1983, and obtained additional records from the National Personnel 
Records Center (NPRC).  In January 2010, the AOJ sent a letter to 
the U.S. Army Human Resources Command requesting the dates that 
the Veteran served on active or inactive duty for training during 
November 1983.  The AOJ noted that the Veteran's assigned unit at 
such time was Company B, 2nd Battalion, 415th Regiment, 4th 
Brigade, 104th Division, Fort Lewis, Washington, 98433, which is 
confirmed by his service personnel records.  Prior to the 
issuance of the March 2010 supplemental statement of the case, 
there was no response.  However, in April 2010, NPRC responded 
and informed the AOJ that such a request should be sent through 
the Personnel Information Exchange System (PIES).  Therefore, on 
remand, the AOJ should again attempt to ascertain the dates that 
the Veteran served on active or inactive duty for training in 
November 1983 through any appropriate source and, if the 
information cannot be obtained, this fact should be documented.  

Relevant to the Veteran's claims of entitlement to service 
connection for bilateral foot, cervical spine, and low back 
disorders, as service connection has herein been granted for a 
bilateral knee disorder, the Board finds that the Veteran should 
be afforded a VA examination in order to determine whether such 
disorders are secondary to his now service-connected bilateral 
degenerative medial joint compartment degenerative joint disease.  
In this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit has held that, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004). Moreover, the Veteran has argued in 
a September 2008 statement that, when he fell as a result of his 
knees giving way, he injured his back and neck.  Therefore, on 
remand, the Veteran should be afforded a VA examination in order 
to determine whether his service-connected bilateral knee 
disability caused or aggravated his bilateral foot, cervical 
spine, and/or low back disorders.  Moreover, while the Veteran 
was afforded VA examinations in September 2009 in order to 
determine whether such disorders are directly related to his 
military service, as the Board herein is ordering the AOJ to 
obtain additional treatment records, the VA examiner should also 
offer an addendum opinion, based on the entirety of the record, 
to include the newly received evidence as well as the Veteran's 
lay statements regarding service incurrence and continuity of 
symptomatology of his claimed disorders, whether such are 
directly related to service. 

Pertinent to the Veteran's claim of entitlement to service 
connection for macular pucker of the left eye with bilateral 
cataracts, he was afforded a VA examination in September 2009 and 
an opinion regarding the etiology of such disorder was obtained 
in October 2009.  Therefore, after securing all outstanding 
records, the AOJ should review the record and then determine if 
any additionally-indicated development, to include affording the 
Veteran any contemporary examinations or obtaining any opinions 
deemed necessary for the appropriate adjudication of the claim, 
should be conducted.

The Board further observes that the Veteran has not received 
proper notice to satisfy the VA's duty to notify as prescribed by 
the VCAA as relevant to his claims of entitlement to service 
connection for bilateral foot, cervical spine, and low back 
disorders as secondary to service-connected bilateral 
degenerative medial joint compartment degenerative joint disease.  
As such, proper notice should be provided on remand. 

In light of the grant of service connection herein for a 
bilateral knee disorder and the additional development ordered on 
the remainder of the Veteran's service connection claims, the 
Board finds that consideration of his claim for a TDIU must be 
deferred.  Specifically, as the outcome of the Veteran's claims 
could impact his pending claim for a TDIU rating, the claims are 
inextricably intertwined and, before the issue of entitlement to 
a TDIU can be addressed on appeal, the Veteran's service 
connection claims must be adjudicated by the AOJ.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration 
of the merits of the Veteran's claim for a TDIU rating is 
deferred pending the implementation of the Board's grant of 
service connection for a bilateral knee disorder and 
readjudication of his service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service connection 
for bilateral foot, cervical spine, and low 
back disorders as secondary to service-
connected bilateral degenerative medial joint 
compartment degenerative joint disease. 

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him, obtain all 
identified, outstanding treatment records, to 
include those from the VA facilities located 
in Big Spring, Texas (dated from March 2007 
to the present); Grand Rapids, Michigan 
(dated from August 2004 to the present); 
American Lake, Washington (dated June 1973 to 
October 1989); Battle Creek, Michigan; 
Lubbock, Texas; and Albuquerque, New Mexico.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Ascertain the dates that the Veteran 
served on active or inactive duty for training 
in November 1983 through any appropriate 
source, to include the Veteran's Reserve Unit 
and/or NPRC via PIES, and, if the information 
cannot be obtained, this fact should be 
documented.  

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the etiology of his 
bilateral foot, cervical spine, and low back 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should offer an 
opinion as to whether it is likely, unlikely, 
or at least as likely as not that any 
bilateral foot, cervical spine, and/or low 
back disorder present is caused or aggravated 
by his service-connected bilateral 
degenerative medial joint compartment 
degenerative joint disease.

The examiner is also requested to review the 
claims file, to specifically include all 
records obtained since the September 2009 VA 
examinations as well as the Veteran's lay 
statements regarding service incurrence and 
continuity of symptomatology of his claimed 
disorders, and provide an addendum opinion as 
to whether any bilateral foot, cervical spine, 
and/or low back disorder present are directly 
related to service, to include herbicide 
exposure.  

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of the Veteran's claimed disorders and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

5.  Relevant to the Veteran's claim for 
service connection for macular pucker of the 
left eye with bilateral cataracts, any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


